     Case 1-17-46613-nhl Doc 154 Filed 09/13/19 Entered 10/30/19 10:36:41
  Case 1:19-cv-04077-KAM Document 4 Filed 09/16/19 Page 1 of 1 PageID #: 2984

    Case l:19-cv-04077-KAM Document 3 Filed 09/12/19 Page 1 of 1 PagelD #: 2983                                                   .1/)
                                                                                                             p.,-.
                                                                                                         IN ry


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                                   ■A-

BRACHA CAB CORP. et al.
                                          Plaintiffs,
                                                                                                  BROOKLYN OFF/r-
                  Vs.


 RUBEN ELBERG,                                                          :   No. l:19-cv-04077-KAM
                                          Defendant.



                                                                        X


    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41 & BANK. R. 8023

        Pursuant to F.R.C.P. 41 and Bank. R. 8023, Defendant' Ruben Elberg, by his counsel, hereby give
notice that the above captioned appeal is voluntarily dismissed, that all filing fees have been paid by Ruben
Elberg, that no counsel have filed notices of appearance in this appeal for any of the Plaintiffs and Ruben
Elberg shall bear his own costs in this appeal.

Dated: September 12, 2019

                                                      ABRAMS, FENSTERMAN, FENSTERMAN, EISMAN,
                                                      FORMATO, FERRARA, WOLF & CARONE, LLP.

                                                           s/ Brian Thomas McCarthy
                                                      Brian Thomas McCarthy, Esq. (BM-4808)
                                                      3 Dakota Drive - Suite 300
                                                      Lake Success, New York 11042
                                                      (516) 328-2300
                                                      bmccaithv@abramslaw.com
                                                      Counsel for Defendant




                                                                                     /s/ USDJ KIYO A. MATSUMOTO
                                                                  So Ordered;
                                                                                  Kiyo A. Matsumoto
                                                                                  U.S. District Judge




' The caption for this appeal is incorrect as the Appellant is Ruben Elberg and he is not a Defendant in this action. No Cross-
Appeals have been filed in this action.
